Title: General Orders, 5 August 1781
From: Washington, George
To: 


                        

                            Head Quarters near Dobbs Ferry Sunday August 5th 1781
                            Parole Philadelphia
                            Countersigns Derby Chester
                        For the day Tomorrow
                        Major General Heath
                        Lieutenant Colonel Fernald
                        For Picquet Major Oliver
                        Inspector Captain Drew
                        No Person excepting those belonging to the Army is to come into Camp from the country above or northward of
                            the Camp but by the following roads vizt:
                        No. 1 The road by Storm’s bridge along the Saw mill river.
                        2 The road from Young’s to the road leading from Dobbs ferry to the White Plains.
                        3 The road directly from the White Plains to Camp crossing the river at the Bridge under Chattiton’s hill.
                        The following persons will be appointed to be constantly at the respective stations hereafter mentioned whose
                            business it shall be to examine the persons passing and if they find them to be of suspicious or dangerous characters they
                            are to be detained ’till reported to the General of day and further enquiry had—People who are innocently bringing
                            refreshments to Camp to be encouraged.
                        Mr Isaac Requa will be stationed at Storm’s bridge on the road No. 1.
                        Mr Joseph Paulding will be stationed on the road No. 2 to Young’s, at the first intersection of it by the
                            road from Tarrytown.
                        Mr Eden Hunt will be stationed at the Bridge above mentioned on Brunks river near Chattiton’s hill road No.
                            3.
                        A Commissioned Officer will be posted at each of the foregoing places who will give the following short
                            ticket to such persons as he permits to pass into Camp.
                        Storm’s bridge  1781.
                        No. 1.
                        The Bearer is 
                        A.B.
                        Any person found in Camp not belonging to the army without such a ticket is to be taken up as a Spy and
                            conducted to the General of the day.
                        A Corporal and six men to be at each of the above stations to assist the Gentlemen abovementioned in the
                            execution of their duty.
                        Three Copies of each of the abovementioned Gentlemen’s Tickets should be given to the General and Field
                            Officers of the day that they may not be deceived by Counterfeits those to be handed over to the succeeding officers of
                            the day.
                        Brigadier General Waterbury will adopt the same line of Conduct on the road leading from the Country to his
                            incampment.
                        The Rear Guard on the North River road will suffer no persons except such as belong or are attached to the
                            Army to enter the Camp by that route.
                        Ensign D. Fonda of the first New York regiment is appointed Adjutant to the light Corps commanded by Lieutenant
                            Colonel Hamilton.
                        Two Hundred men to be draughted from the Line to assist Colonel Lutterloh a few days in collecting
                            Forage—they will receive orders at his Quarters tomorrow morning eight ô clock.
                        The General Court Martial of which Colonel Putnam is President will assemble tomorrow morning at ten ô
                        clock.
                    